Citation Nr: 1045913	
Decision Date: 12/08/10    Archive Date: 12/20/10	

DOCKET NO.  08-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease with 
myocardial infarction, cardiac arrhythmia, and preventricular 
contractions, claimed as secondary to service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from April 1952 to April 1954.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing was held before the undersigned in July 
2010.  A transcript of the hearing is of record.  At the hearing, 
the Veteran was granted a 60-day abeyance period for the 
submission of additional evidence to support his claim.  That 
period of time has expired, and no additional evidence has been 
received.  Therefore, the claim will be considered on the basis 
of the current record. 

The appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The medical evidence of record establishes that the Veteran's 
ischemic heart disease with myocardial infarction, cardiac 
arrhythmia, and preventricular contractions are causally related 
to his service-connected PTSD. 


CONCLUSION OF LAW

Service connection for ischemic heart disease with myocardial 
infarction, cardiac arrhythmia, and preventricular contractions 
is granted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to the 
Veteran in proceeding with this appeal given the favorable nature 
of the Board's decision.

II.  Legal Criteria, Factual Background, and Analysis

This appeal arises out of the Veteran's contention that his 
current heart condition was caused by his service-connected PTSD.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310 (2005); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

For secondary service connection to be granted, there must be (1) 
medical evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to 
implement the Allen decision.  The revised 38 C.F.R. § 3.310 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In essence, it provides that to grant 
service connection on the basis of aggravation there must be 
medical evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as medical 
evidence showing the level of increased disability after the 
aggravation occurred.  Since the Veteran's claim was pending 
prior to the effective date of the revised § 3.310, the Board 
will consider the version in effect prior to October 10, 2006, as 
it is more favorable to the Veteran.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).

The evidence of record demonstrates that the Veteran has a 
current diagnosis of a heart condition.  VA and private treatment 
records reflect various cardiac diagnoses, including triple 
vessel coronary artery occlusive disease, ischemic heart disease, 
status post acute myocardial infarction, status post coronary 
artery bypass graft with arrhythmia, and status post pacemaker.  
The first Wallin element has clearly been satisfied.  

The Veteran is also service connected for PTSD, which is 
currently evaluated as 70 percent disabling.  The second Wallin 
element has also been met.  

The key inquiry in this case is the third Wallin element, namely 
whether the Veteran's heart condition was caused or aggravated by 
his service-connected PTSD.  As will be explained in detail 
below, the medical evidence of record establishes that the 
Veteran's heart condition was caused by his service-connected 
PTSD.  

There are of record multiple medical opinions which relate the 
Veteran's variously diagnosed cardiovascular disabilities to his 
service-connected PTSD.  After conducting a psychological 
evaluation of the Veteran and reviewing his medical history, the 
January 2007 VA examiner concluded that it was "as likely as not 
that the [V]eteran's coronary problems are caused or at least 
aggravated by his PTSD."  The examiner further opined that the 
Veteran "continues to suffer chronic reexperiencing, avoidance 
and heightened physiological arousal symptoms which more likely 
than not are related etiologically to his coronary artery 
disease."  In support of her opinion, the January 2007 VA 
examiner noted that "recent research has suggested that 
veteran's [sic] who suffer from combat-related PTSD are at an 
increased risk for developing cardiovascular disease."

The record also contains December 2008 and July 2010 opinions 
from the Veteran's private cardiologist, Dr. T.E.L.  In his 
December 2008 opinion letter, Dr T.E.L. concluded that "the 
primary cause of [the Veteran's] inferior myocardial infarction 
was the many years of tension, anxiety, and nightmares" he 
experienced.  In support of his opinion, Dr. T.E.L. noted that 
the Veteran did not exhibit any of the classical signs or 
symptoms for myocardial infarction such as high blood pressure, 
high cholesterol, or a family history of heart conditions.  It 
was further noted that the Veteran had an active lifestyle, 
adequate weight control, and quit smoking several months before 
his myocardial infarction.  Dr. T.E.L. further noted that a 
February 2007 report of the Journal of the American Medical 
Association (JAMA) "details a true scientific link between the 
symptoms of PTSD and heart disease in patients that do not have 
the usual triggers."  

In a follow-up July 2010 letter, Dr. T.E.L. noted that he had 
treated the Veteran since 1985 and had reviewed the Veteran's 
medical records dating from the 1970s to the present.  Dr. T.E.L. 
addressed the risk factor of smoking and stated that medical 
research shows that immediately after an individual stops 
smoking, the heart and arteries begin to heal.  On that basis, 
Dr. T.E.L. opined that the Veteran's history of smoking was not a 
factor in his heart attack since he had stopped smoking for an 
"extended time" prior to his 1985 myocardial infarction.  

In his July 2010 letter, Dr. T.E.L. also referenced a September 
1986 opinion letter from the Veteran's longstanding primary care 
physician, Dr. J.S.B., which noted that the Veteran had severe 
service-related tension.  Dr. T.E.L. concluded that Dr. J.S.B. 
was justified in his conclusion since the medical record shows 
that the Veteran had experienced "tremendous stress since his 
return from Korea."  Dr. T.E.L. concluded that the Veteran's 
later diagnosis of PTSD was based on the same symptoms he had 
been experiencing for years.  Since all other cardiac risk 
factors had been ruled out, Dr. T.E.L opined that the Veteran's 
myocardial infarction was a result of his severe service-related 
tension and nightmares.  

Also of record is the report of an April 2007 VA cardiology 
examination.  After conducting a physical examination of the 
Veteran and reviewing the claims file, the examiner determined 
that, although the Veteran's ischemic heart disease was not 
secondary to PTSD, it was "as likely as not aggravated by 
PTSD."  

During the course of the appeal, the Veteran also submitted a 
November 1999 BBC News article about a study of Vietnam Veterans 
which found that those "plagued by anxiety attacks or depression 
as a result of their [combat] experiences are also far more 
likely to suffer from heart problems."  The study indicated that 
PTSD could "cause or greatly accelerate" heart conditions.  

In summary, each of the medical opinions of record relates the 
Veteran's variously-diagnosed cardiovascular disabilities to his 
service-connected PTSD.  The opinions of Dr. T.E.L. and the 
January 2007 VA examiner in particular are very well explained; 
both are based on an examination of the Veteran and a review of 
his relevant medical history; and both are consistent with the 
other evidence of record, including the cited JAMA report and the 
BBC News article.  Moreover, although the April 2007 VA examiner 
concluded that the Veteran's PTSD did not cause his heart 
condition, the examiner found that the Veteran's PTSD aggravated 
his heart condition.  Critically, none of the medical opinions of 
record found that there was no relationship between the Veteran's 
service-connected PTSD and his variously-diagnosed cardiovascular 
disabilities.  The third Wallin element has therefore also been 
met.

Because each of the three Wallin elements has been satisfied, 
service connection for ischemic heart disease with myocardial 
infarction, cardiac arrhythmia, and preventricular contractions 
is warranted.  The benefit sought on appeal is granted.  



      (CONTINUED ON NEXT PAGE)



ORDER

Service connection for ischemic heart disease with myocardial 
infarction, cardiac arrhythmia, and preventricular contractions 
is granted.



____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


